Citation Nr: 0427457	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral knee disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral ankle disabilities. 

3.  Entitlement to service connection for bilateral knee 
disabilities.  

4.  Entitlement to service connection for bilateral ankle 
disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen the claim of service 
connection for bilateral knee and ankle disabilities.  In 
November 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  


FINDINGS OF FACT

1.  In a December 1996 rating decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for bilateral knee 
disability and residuals of an injury to the feet.  

2.  Evidence submitted since the December 1996 decision which 
denied service connection for bilateral knee disability and 
residuals of an injury to the feet, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Arthritis of the knees is related to service.

4.  Arthritis of the ankles is related to service. 


CONCLUSIONS OF LAW

1.  The December 1996 Board decision which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for bilateral knee disability 
and residuals of an injury to the feet, is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  New and material evidence has been received since the 
Board's December 1996 decision; thus, the claim of service 
connection for bilateral knee and ankle disabilities is 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  Arthritis of the knees was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

4.  Arthritis of the ankles was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In this case, the veteran 
was notified of VCAA and VCAA was followed.  Nevertheless, 
the benefits sought on appeal are being granted.  Thus, any 
deficiencies are harmless and non-prejudicial in light of the 
grant of the veteran's appeal.  


Background

The veteran had active service from November 1943 to February 
1946.  During service, the veteran was driving a truck and 
ran over a land mine.  He was hospitalized in November 1944, 
for injuries to both feet.  He was given bilateral boot casts 
for a simple, complete fracture of the right fourth 
metatarsal and a simple fracture of the left "os caluus," 
and received treatment in December 1944 and January 1945.  A 
January 1945 x-ray of the right foot revealed that the right 
fourth metatarsal fracture was almost completely healed.  In 
February 1945, the veteran was released from the hospital.  
In January 1946, the veteran was treated for cellulitis of 
the left knee related to a skin abrasion incurred when he 
bumped the knee against a truck.  A service medical record 
dated one week later indicated that all edema was gone and 
that the abrasion was closed.  The February 1946 separation 
examination showed that the veteran had no musculoskeletal 
defects.

Following service, in September 1949, the veteran was 
hospitalized at VA for complaints of locking of the right 
knee.  The diagnosis was discoid medial meniscus of the right 
knee.  In October 1949, the veteran underwent an arthrotomy 
of the right knee.  In July 1952, the veteran was 
hospitalized by VA.  The diagnosis was residuals of a right 
knee arthrotomy with removal of a semilunar cartilage.  At 
that time, the veteran reported that he injured his knee in a 
January 1952 motor vehicle accident.

In January 1977, Dr. W.C. indicated that the veteran had mild 
genu varum deformity of the right knee and post-traumatic 
arthritis.  In March 1977, the veteran was afforded a VA 
examination.  The diagnosis was degenerative arthritis, post-
traumatic, of both knees.  

In a July 1979 statement, a fellow serviceman indicated that 
he had met the veteran shortly after the veteran's release 
from the hospital in Normandy, France, and that the veteran 
had been told he was unfit for combat because of residual 
damage to his feet and legs.

In August 1979, the veteran underwent a VA examination and 
was diagnosed as having degenerative arthritis possibly due 
to concussion of the feet.  In February 1981, the veteran was 
examined by Dr. W.C. and was found to have marked subpatellar 
crepitance and slight genu varum deformity of the right knee.  
X-rays revealed degeneration in the medial tibiofemoral 
compartment.  In May 1983, Dr. W.C. diagnosed the veteran as 
having severe degenerative arthritis.  

VA outpatient records, dated in 1993 and 1994, showed 
treatment for right knee problems of pain, loose bodies, and 
degenerative arthritis.  In September 1994, Dr. W.C diagnosed 
the veteran as having right knee medial tibiofemoral 
arthritis and patellofemoral arthritis.  

In July 2000, Greeneville Orthopaedic Clinic indicated that 
the veteran had bilateral medial tibiofemoral arthritis.  
They later indicated that the veteran had degenerative 
osteoarthritis.  In April 2001, the Medical Group of 
Greeneville noted that the veteran had degenerative arthritis 
of the lower extremities.  

In March 2003, the veteran was afforded a VA examination, but 
a review of the claims file was not undertaken.  Based on the 
veteran's history as presented by him, the examiner opined 
that it was likely that the veteran's knee degeneration was 
the result of the inservice injury in 1944.  

In order to resolve whether current knee and ankle 
disabilities were related to service, in August 2004, a VA 
medical expert opinion was obtained.  The examiner reviewed 
the claims file.  The examiner stated that it is well-known 
that severe trauma causes damage to cartilage in joints and 
can predispose a person to traumatic arthritis years later.  
The examiner indicated that the veteran had a very 
significant trauma to his lower extremity joints when his 
truck ran over a landmine during service.  The examiner 
stated that certainly, his right knee problems for which he 
had a meniscectomy and arthrotomy in 1949 can be directly 
related to that injury.  The examiner further stated that it 
is also likely that the arthritis problems in other lower 
extremity joints are related to the severe trauma.  The 
examiner explained that many times, it takes years for the 
full impact of cartilaginous damage from trauma to occur.  
The examiner found no other evidence of serious injury to his 
lower extremities, other than the motor vehicle accident in 
1952, which did not appear to be severe.  The examiner stated 
that it was the examiner's medical opinion that the veteran's 
bilateral knee arthritis and bilateral ankle arthritis are at 
least as likely as not related to the injury he sustained in 
service in November 1944.  


Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.

In a December 1996 rating decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for bilateral knee disability 
and residuals of an injury to the feet.  The December 1996 
Board decision is final.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  This evidence includes the March 2003 VA 
opinion and the August 2004 VA medical expert opinion.  The 
VA physicians opined that current knee and ankle disabilities 
were related to the veteran's 1944 inservice injury to his 
lower extremities.  This evidence is competent.  

The Board finds that, assuming the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for bilateral knee and ankle 
disabilities.  The newly submitted evidence is relevant and 
probative and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, the pertinent laws and regulations provide that 
arthritis will be presumed to have been incurred in service 
if it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In this case, the service medical records show that during 
service, the veteran was driving a truck and ran over a land 
mine.  He was hospitalized in November 1944, for injuries to 
both feet.  The separation examination was negative.  In 
1949, the veteran underwent  a right knee arthrotomy to 
remove the medial meniscus.  In January 1952, the veteran 
injured his right knee in a motor vehicle accident.  In the 
late 1970's the veteran was diagnosed as having post 
traumatic arthritis of the knees and ankles.  

Thus, in sum, while the veteran has an inservice injury to 
the lower extremities, he was noted to be normal at 
discharge.  He underwent knee surgery several years after 
service and a diagnosis of post traumatic arthritis of the 
knees and ankles was not made until many years after service.  

In order to resolve whether current knee and ankle 
disabilities were related to service, in August 2004, a VA 
medical expert opinion was obtained.  The examiner reviewed 
the claims file.  The examiner concluded that the inservice 
lower extremity injury resulted in the veteran's right knee 
disability which resulted in a meniscectomy and arthrotomy in 
1949.  In addition, the examiner concluded that the post-
service diagnoses of arthritis of the knees and ankle were 
related to the inservice injury.  The examiner noted that 
although the veteran had another injury in 1952, it was not 
severe and the examiner did not attribute any current 
disability of the knees or ankles to that injury.  Rather, 
the examiner opined that currently diagnosed bilateral knee 
arthritis and bilateral ankle arthritis were related to the 
November 1944 inservice injury.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The medical 
professionals, particularly the medical expert opinion, have 
determined that the veteran's arthritis of the knees and 
ankles is related to service.

In determining whether service connection is warranted, VA 
must determine whether a preponderance of the evidence 
supports the veteran's claim or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The competent evidence supports the 
veteran's claim of service connection.  Service connection is 
established for arthritis of the knees and ankles.


ORDER

Service connection arthritis of the knees is granted.

Service connection for arthritis of the ankles is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION
The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




